C JR IGI NAL
          Case 1:20-cv-03024-LLS    Document 8 Filed 07/23/20 Page 1 of 2
                                                            fFusoc so\Y
                                                            II~OCC\t E'.'iT
                                                              ELE CTRONICALLY FILE D
   UNITED STATES DISTRICT COURT                               DOC #:_ _ _ _+---t--
   SOUTHERN DISTRICT OF NEW YORK                              DA TE f I LED:_ '2  2,_3. .;/_
                                                                               u /_       . 2-_o_
   EVERCORN ,   INC . ,

                                  Plaintiff ,          20 Civ . 3024      (LLS)

                    - against -                                ORDER

   M/V ELSABETH C and MELTEMI SHIPPING
   LTD TRUST COMPANY COMPLEX ,

                                  Defendants .


         Plaintiff filed its complaint on April 15 , 2020 .

         Rule 4(m) of the Federal Rules of Civil Procedure

   provides , in pertinent part :

         If a defendant is not served within 90 day s after the
         complaint is filed , the court-on motion or on its own
         after notice to the plaintiff-must dismiss the action
         without prejudice against that defendant or order that
         service be made within a specified time .   But if the
         plaintiff shows good cause for the failure , the court
         must extend the time for service for an appropriate
         period .

         The 90 - day deadline expired on July 14 , 2020 .         To date ,

   plaintiff has not filed proof with the court that either of the

    defendants has been served .

         Accordingly , unless within fourteen days from the date of

    this order plaintiff files an affidavit showing that each

    defendant has been served or shows good cause for its failure to

    do so , this action will be dismissed without prejudice against
          Case 1:20-cv-03024-LLS Document 8 Filed 07/23/20 Page 2 of 2



any defendant who has not been served .

      So ordered .

Dated :      New York , New York
             July 23 , 2020



                                              LOUIS L . STANTON
                                                  U. S . D. J .




                                       - 2-
